 1

 2

 3

 4                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 5                                      AT TACOMA

 6
           KRISTEN N. THOMPSON,
 7                                                          CASE NO. C17-1563 RSM
                                 Plaintiff,
 8                                                          ORDER ADOPTING REPORT AND
                  v.                                        RECOMMENDATION
 9
           NANCY A. BERRYHILL, Deputy
           Commissioner of Social Security for
10
           Operations,
11                               Defendant.
12

13          The Court, having reviewed the Report and Recommendation of Judge J. Richard

14   Creatura, United States Magistrate Judge, and the relevant record, does hereby find and ORDER:

15          (1)    The Court adopts the Report and Recommendation.

16          (2)    The matter is REVERSED and REMANDED pursuant to sentence four of 42

17                 U.S.C. § 405(g) to the Deputy Commissioner for further consideration.

18          (3)    JUDGMENT is for plaintiff, and the case should be closed.

19          (4)    The Clerk is directed to send copies of this Order to counsel of record.

20          Dated this 3rd day of January 2019.

21

22                                                A
                                                  RICARDO S. MARTINEZ
23                                                CHIEF UNITED STATES DISTRICT JUDGE

24

     ORDER ADOPTING REPORT AND
     RECOMMENDATION - 1
